Citation Nr: 0824207	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was not continuously rated as totally disabled 
for over 10 years.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 
have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in December 
2003, October 2005, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence VA would 
seek to provide; (3) informing the appellant about the 
information and evidence she was expected to provide; and (4) 
requesting the appellant provide any evidence in her 
possession that pertains to her claim. The appellant has not 
received notice that complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). However, the denial of 
the claim in the instant decision makes the error non-
prejudicial.

The appellant has not been notified about whether she could 
substantiate her claim for benefits based on total disability 
under 38 U.S.C.A. § 1318 by showing hypothetical entitlement 
to total disability under the pre-amended version of 38 
C.F.R. § 3.22. Recently, the Federal Circuit Court (Court) 
issued the decision of Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008). The Court ruled that 38 U.S.C.A. § 3.22, as 
amended in January 2000, could not be applied retroactively 
to claims pending prior to the amendment. Id. Thus, there is 
no notification error by not informing the appellant about 
hypothetical entitlement to total disability under the pre-
amended version of 38 C.F.R. § 3.22.

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, VA treatment 
records, death certificate, accident report, and corner's 
report are associated with the claims file. The appellant and 
her representative have not made the RO or the Board aware of 
any outstanding evidence that needs to be obtained in order 
to fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the issue of entitlement to 
service connection for DIC pursuant to 38 U.S.C.A. § 1318 is 
ready for appellate review.

Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. 
§ 1318. In order for DIC benefits to be awarded to the 
appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the veteran received  compensation for a 
service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death. 

The evidence of record at the time of the veteran's death 
shows that he was rated as totally disabled from February 
2001 to April 2001. Because the veteran was not rated as 
totally disabled for over 10 years, the Board must deny the 
appellant's claim to DIC under 38 U.S.C.A. § 1318 as a matter 
of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Dependency and Indemnity Compensation (DIC) pursuant to 38 
U.S.C.A. § 1318 is denied.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (CAVC) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.

The appellant has not received Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp CAVC decision. The 
claim will be remanded for a corrective VCAA notice to 
address the new court precedent.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


